Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
In the response filed 04 February 2022, the following has occurred: Claims 1, 4 and 6-8 has been amended; Claims 2-3 and 5 have been canceled; Claims 20-22 are newly added.
Now claims 1, 4 and 6-22 are pending.

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 10 August 2021, has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected for lack of adequate written description. The claims recite functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention. This is a new matter rejection. 
Claim 22 recites “wherein a repeated test occurs from a test instance outcome associated with the first vial and a test instance outcome associated with the second vial, such that a repeated test occurs with a single test instance of each of the first vial and second vial”. The Applicant has provided no disclosure of the repeated test occurring with a single instance from multiple vials.
	The specification does not state that a single instance is used from multiple vials for repeated tests. See at least Applicant specification paragraphs [0046]-[0047]
This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 6-8, 11-15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2009/0177427 (hereafter “Bauer”; already of record in the IDS), in view of U.S. Patent Pub. No. 20060004526 (hereafter “Hadd”) in view of U.S. Patent Pub. No. 20140310025 (hereafter “Sayada”), in view of U.S. Patent No. 6275150 (hereafter “Mandler”).

Regarding (Currently Amended) claim 1, Bauer teaches a user interface for a medical testing machine, the medical testing machine comprising a testing system that performs a medical test on media sampled from patients, each test instance having an outcome, and the medical testing machine storing the test outcomes in a storage system along with other information about each test instance (Bauer: Figures 4-5, paragraph [0010], “a system for managing sample test results and respective sample result context information within a laboratory environment… the system comprises at least one analytical unit configured to run at least one test on a sample, and a management unit… The management unit is configured to save and display on demand sample test results and respective sample result context information”, paragraph [0028], “the management unit 10 provides a graphical user interface via which a user can access the management unit”. Also see, Abstract), the user interface comprising:
--a number of user-selectable tabs at a top of a first displayed user interface screen (Bauer: Figures 4-5), 
--the tabs including a first tab that when selected causes to be displayed a second user interface screen with controls for recalling and displaying stored test instance outcomes (Bauer: Figure 4A, paragraphs [0040]-[0041], “To retrieve the samples belonging to a specific patient and to display the sample information including the sample result context information, a dialog via a graphical user interface is started to filter and search in a database connected to a management unit for the appropriate patient and the assigned sample(s). Different search criteria can be supported… all samples belonging to a specific patient are listed fulfilling the inputted search criteria are listed… The window 40 shown in FIG. 4a can be displayed on an appropriate result context screen”. The Examiner interprets the user interface of Figure 4A, which contains controls for searching (i.e., recalling and displaying), is accessed via one of the tabs (i.e., “Manual Results” tab) of the user interface on a previous screen (i.e., a first user interface screen) and is thus a second user interface screen accessed via a tab), and 
--the tabs including a second tab that when selected causes to be displayed a third user interface screen that can present information about the performance of a particular test instance (Bauer: Figure 4B, paragraphs [0040]-[0042], “Besides the different entry fields, there are different specified buttons which can be pressed in order to open new functional windows. When the details button C is pressed, the sample information of the selected line, as indicated by a black background, is displayed… The dialog shows the patient sample including patient sample result context information”. The Examiner notes in would be prima facie obvious to one of ordinary skill in the art to include the functionality of the button within the various tabs for of the user interface of Bauer, and therefore teaches what is a required of a third user interface screen under the broadest reasonable interpretation);
--wherein the controls displayed on the second user interface screen include controls for selecting a number of filters to be applied, alone or in combination, to the stored test instance outcomes before display (Bauer: Figures 4-5, paragraph [0040], “a dialog via a graphical user interface is started to filter and search in a database connected to a management unit for the appropriate patient and the assigned sample(s)”. Also see, paragraph [0028]), 
--the filters including a patient ID filter that limits displayed test instance outcomes to those associated with a particular patient number (Bauer: Figures 4-5, paragraph [0040], “Different search criteria can be supported. Useful search criteria to find the requested patient including sample information in the database of the management unit are a patient-ID”), […] and 
--a date filter that limits the displayed test instance outcomes to those resulting from tests performed within a specified date range (Bauer: Figures 4-5, paragraph [0040], “Different search criteria can be supported. Useful search criteria to find the requested patient including sample information in the database of the management unit are… a sample order date/time… and a time/date selection”), […];
--wherein the user interface further comprises a forth user interface screen on which the filtered outcomes are displayed (Bauer: Figure 4A, paragraphs [0040]-[0041], “To retrieve the samples belonging to a specific patient and to display the sample information including the sample result context information, a dialog via a graphical user interface is started to filter and search in a database connected to a management unit for the appropriate patient and the assigned sample(s). Different search criteria can be supported… all samples belonging to a specific patient are listed fulfilling the inputted search criteria are listed… The window 40 shown in FIG. 4a can be displayed on an appropriate result context screen”. The Examiner notes this is a fourth user interface screen, as the second user interface screen would just be the controls to search (i.e., recall and display) the displaying of the results as shown in figure 4A, changes the second user interface screen to the fourth user interface screen under the broadest reasonable interpretation), […].
Bauer may not explicitly teach (underlined below for clarity):
--an accession number filter that limits the displayed test instance outcomes to those associated with a particular accession number, 
Hadd teaches an accession number filter that limits the displayed test instance outcomes to those associated with a particular accession number (Hadd: paragraph [0065], “RGU module 28 may allow access to the data by accession number (e.g., patient number), batch name and/or date that the test was performed… RGU module 28 may allow a user to filter the results of the genetic test”),
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of invention, to filter by an accession number as taught by Hadd within the filtering and searching for results as taught by Bauer with the motivation of “improve the quality and reliability of the results” (Hadd” paragraph [0004]).
Bauer and Hadd may not explicitly teach (underlined below for clarity):
--a result value filter that limits the displayed test instance outcomes to those having a particular result value or a result value falling within a specified range,
Sayada teaches a result value filter that limits the displayed test instance outcomes to those having a particular result value or a result value falling within a specified range (Sayada: paragraph [0382], “Data can be filtered by patient, type of tests, value range, date of result, type of value, and the like”),
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of invention, to include an extraction mechanism to filter by value range as taught by Sayada within the filtering and searching for results as taught by Bauer and Hadd with the motivation of better accessing relevant results (Sayada: paragraphs [0380]-[0382]).
Bauer, Hadd and Sayada may not explicitly teach (underlined below for clarity):
--wherein at least one of the displayed test instance outcomes is the result of a repeated test; wherein the user interface further comprises a forth user interface screen on which the filtered outcomes are displayed, the forth user interface further displays a repeated test icon in association with the displayed outcome of each displayed repeated test, 
--wherein the repeated test icon is selectable by a user of the medical testing machine, and when the repeated test icon is selected, the user interface causes to be displayed a list of all of the test instances related to the test instance for which the repeated test icon is displayed.
Mandler teaches wherein at least one of the displayed test instance outcomes is the result of a repeated test; wherein the user interface further comprises a forth user interface screen on which the filtered outcomes are displayed, the forth user interface further displays a repeated test icon in association with the displayed outcome of each displayed repeated test (Mandler: Figure 4, 9A, 10A, 13-14, Column 11, lines 35-45, “each exception test result is also represented graphically by a test tube icon 62, which appears in an exceptions channel 66 on the data management desktop 60. The test tube icons 62 have different color caps 64 to indicate the urgency and/or type of 40 test results they represent… blue may indicate a rerun”), 
--wherein the repeated test icon is selectable by a user of the medical testing machine, and when the repeated test icon is selected, the user interface causes to be displayed a list of all of the test instances related to the test instance for which the repeated test icon is displayed (Mandler: Column 5, lines 50-51, “button accesses all orders, the second accesses orders for stat samples only, the third accesses rerun orders only”, Column 11, lines 35-45, “The test tube icons 62 have different color caps 64 to indicate the urgency and/or type of 40 test results they represent… blue may indicate a rerun… The operator can then choose to review a particular result merely by clicking on the appropriate tube icon 62, which then activates the details view of the Exception floating window 100”, Column 12, lines 15-45, “When the Details slide is engaged, the details for a selected exception are displayed in details by work order format, as illustrated in FIG. 16… the bottom portion 130 displays the details of the test results”. The Examiner notes the functionality and the icon are taught and would be prima facie obvious to one of ordinary skill in the art to teach the claimed functionality under the broadest reasonable interpretation).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of invention, to display repeated tests and provide an icon in association with the repeated tests that is selectable to display repeated tests as taught by Mandler within the displaying of testing results as taught by Bauer, Hadd and Sayada with the motivation of improving the user interface of a user in viewing testing results (Mandler: Column 1, lines 10-35).

Regarding (Currently Amended) claim 4, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 1, and further teaches wherein the fourth user interface screen also displays an indication of the reason for the repetition of each displayed repeated test (Mandler: Figure 12, 16, Table 1, Column 11, lines 25-35, “all range failures be rerun automatically”, Column 12, lines 15-45, “When the Details slide is engaged, the details for a selected exception are displayed… the bottom portion 130 displays the details of the test results for the selected work order… Flag column and has three sub-columns for Result, System and Validation flags. The following table summarizes the flags and their respective meanings”. The Examiner notes the flags for why the test was repeated).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding (Currently Amended) claim 6, Bauer, Hadd Sayada and Mandler teaches the limitations of claim 1, and further teaches wherein all related test instances are included in the list regardless of whether any of the related test instances would otherwise be omitted from display by a filter in place at the time of the display (Mandler: Column 5, lines 50-51, “button accesses all orders, the second accesses orders for stat samples only, the third accesses rerun orders only”. The Examiner interprets all rerun orders is display of all repeated orders).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding (Currently Amended) claim 7, Bauer, Hadd Sayada and Mandler teaches the limitations of claim 1, and further teaches wherein the related test instances are displayed consecutively regardless of whether they would otherwise be displayed consecutively based on the filters in use at the time of the display (Mandler: Column 5, lines 50-51, “button accesses all orders, the second accesses orders for stat samples only, the third accesses rerun orders only”. The Examiner interprets all rerun orders is display of all repeated orders).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding (Currently Amended) claim 8, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 1, and further teaches wherein each of the displayed test instance outcomes is selectable, and when one of the displayed outcomes is selected, the user interface causes to be displayed additional information about the selected test instance (Bauer: Figure 4B, paragraphs [0040]-[0042], “Besides the different entry fields, there are different specified buttons which can be pressed in order to open new functional windows. When the details button C is pressed, the sample information of the selected line, as indicated by a black background, is displayed… The dialog shows the patient sample including patient sample result context information”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 11, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 8, and further teaches wherein the user interface screen displaying the additional information includes a user interface control that when selected causes to be displayed additional details of the selected test instance (Bauer: Figures 4B, 5, paragraphs [0040]-[0042], “Besides the different entry fields, there are different specified buttons which can be pressed in order to open new functional windows. When the details button C is pressed, the sample information of the selected line, as indicated by a black background, is displayed… The dialog shows the patient sample including patient sample result context information”. The Examiner notes “Details” button on Figure 4B, reads on a control for additional details).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 12, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 11, and further teaches wherein the displayed details include an indication of the time and date of the most recent calibration of the medical testing machine (Bauer: paragraph [0094], “The quality control information comprises for example a control code, a control result, a control measurement date and time… a calibrator expiration time”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 13, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 11, and further teaches wherein the displayed details include a lot number of a consumable item used in the medical test instance (Bauer: paragraph [0072], “The log-file may comprise among other things lot number information of the used reagent material”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 14, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 11, and further teaches wherein the additional details are displayed in a pop-up window overlaid on the user interface screen that displays the additional information (Sayada: paragraph [0080], “a pop-up menu”. Also see, paragraphs [0337], [0369]-[0371]; Bauer: Figure 4B, 5, paragraphs [0040]-[0042]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 15, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 14, but may not explicitly teach wherein the user interface can also display a summary of rules in place at the time of the displayed medical test instance.
Mandler teaches wherein the user interface can also display a summary of rules in place at the time of the displayed medical test instance (Mandler: Figure 12, Column 11, lines 25-30,” an Exception Review Criteria Parameter definition screen. By checking the appropriate boxes 132, the user defines which results are included in the Exceptions data group for mandatory operator review and sets a default disposition for certain events”. The Examiner interprets these are rules under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding (Original) claim 17, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 1, but may not explicitly teach wherein the third user interface screen displays a timer indicating the amount of time remaining until completion of the particular test instance.
Mandler teaches wherein the third user interface screen displays a timer indicating the amount of time remaining until completion of the particular test instance (Mandler: Figures 6A-D, Column 1, lines 35-40, “a user friendly GUI for a biomedical analyzer system”, Column 6, lines 35-60, “progress bars 292 and/or countdown timers 294 may be used”).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding (Original) claim 18, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 1, and further teaches wherein the third user interface screen displays an indication of the remaining amount of a consumable item used by the medical testing machine (Bauer: paragraphs [0074]-[0076], “Such a signal can be an acoustic signal or it can be an optical signal displayed on an appropriate Screen connected with the management unit 10… a signal can be given in case that one of the materials needed to perform a certain sample test isn't still available in a Sufficiently high quantity”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 19, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 1, and further teaches wherein the tabs include a tab that when selected causes to be displayed a screen that facilitates calibration of the medical testing machine (Bauer: Figures 4-5, “Quality Control”. The Examiner interprets quality control reads on calibration of the device, Also see, Mandler: Column 5, lines 5-15).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (New) claim 20, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 1, and further teaches wherein a repeated test occurs from a plurality of test instance outcomes associated with a given media (Hadd: paragraph [0064], “the genetic test and/or the reflex test for a patient sample may be performed multiple times. Between the different runs, a user of computer system 14 may reconfigure one or more user defined parameters associated with the test. For example, a first run of the test on a patient sample may be performed using one set of user defined parameters and a second run of the test on the same patient sample may be performed using another set of user defined parameters”. Also see, Sayada: paragraph [0042]).
The motivation to combine is the same as in claim 1, incorporated herein.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2009/0177427 (hereafter “Bauer”; already of record in the IDS), U.S. Patent Pub. No. 20060004526 (hereafter “Hadd”), U.S. Patent Pub. No. 20140310025 (hereafter “Sayada”) and U.S. Patent No. 6275150 (hereafter “Mandler”) as applied to claim 8 above, and further in view of U.S. Patent Pub. No. 2013/0200140 (hereafter “Kawabata”; already of record in the IDS).

Regarding (Original) claim 9, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 8, but may not explicitly teach wherein the medical testing machine is configured to perform high performance liquid chromatography, and the additional information includes a chromatogram resulting from the selected test instance.
Kawabata teaches wherein the medical testing machine is configured to perform high performance liquid chromatography, and the additional information includes a chromatogram resulting from the selected test instance (Kawabata: paragraphs [0088]-[0090], “A measuring device that measures HbA1c (glycohemoglobin) by measuring liquid chromatography… a display unit 16 used for external presentation of information”. Also see, paragraph [0123]. The Examiner notes the chromatography results are displayed).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of invention, to use a high performance liquid chromatography and display results of the test as taught by Kawabata with the displaying of additional testing information as taught by Bauer, Hadd, Sayada and Mandler with the motivation of improving access to various testing devices (Kawabata: paragraphs [0010]-[0015]).

Regarding (Original) claim 10, Bauer, Hadd, Sayada, Mandler and Kawabata teaches the limitations of claim 9, and further teaches wherein the medical testing machine is configured to test for the level of HbAlc hemoglobin in a blood sample, and wherein a peak of the chromatogram corresponding to HbAlc is highlighted (Kawabata: paragraph [0088], “A measuring device that measures HbA1c (glycohemoglobin) by measuring liquid chromatography”. The Examiner notes no peak is displayed, only “highlighted”, the Examiner interprets the determination of HbA1c from the peaks of the blood sample of the high performance liquid chromatography teaches what is required under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 9, incorporated herein.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2009/0177427 (hereafter “Bauer”; already of record in the IDS), U.S. Patent Pub. No. 20060004526 (hereafter “Hadd”), U.S. Patent Pub. No. 20140310025 (hereafter “Sayada”) and U.S. Patent No. 6275150 (hereafter “Mandler”) as applied to claim 15 above, and further in view of U.S. Patent Pub. No. 20130197932 (hereafter “Herman”).

Regarding (Original) claim 16, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 15, but may not explicitly teach wherein the rules are displayed in a pop-up window overlaid on the pop-up window that displays the additional details.
Herman teaches wherein the rules are displayed in a pop-up window overlaid on the pop-up window that displays the additional details (Herman: Figure 49, paragraph [0152], “A pop-up box or display window 842 for the rule information is provided”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of invention, to include the rule information in the pop-up window as taught by Herman with the rule information and pop-up box as taught by Bauer, Hadd, Sayada and Mandler with the motivation of “provide a better understanding of the rules” (Herman: paragraph [0142]).

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2009/0177427 (hereafter “Bauer”; already of record in the IDS), U.S. Patent Pub. No. 20060004526 (hereafter “Hadd”), U.S. Patent Pub. No. 20140310025 (hereafter “Sayada”) and U.S. Patent No. 6275150 (hereafter “Mandler”) as applied to claim 1 above, and further in view of U.S. Patent App. No. 20080050278 (hereafter “Farina”).

Regarding (New) claim 21, Bauer, Hadd, Sayada and Mandler teaches the limitations of claim 1, and further teaches wherein the media sampled from the patient is contained within a first vial of a plurality of vials, […] (Hadd: Figure 1, paragraph [0031], “samples contained in a plurality of wells on a microtiter plate (not expressly shown) and collects raw data for each of the samples to include in a digital output file”, paragraph [0085], “a plate may include ninety-six (96) different wells that each contain a sample of blood… the plate may include any number of wells and may be configured to have any number of rows and columns that provide the desired number of wells”. Also see, paragraph [0067]. The Examiner notes in Figures 5-6 of Hadd, the accession number can be seen associated with each well).
Bauer, Hadd, Sayada and Mandler may not explicitly teach (underlined below for clarity):
--wherein the media sampled from the patient is contained within a first vial of a plurality of vials, wherein the first vial includes an identifier corresponding to the particular accession number.
Farina teaches wherein the media sampled from the patient is contained within a first vial of a plurality of vials, wherein the first vial includes an identifier corresponding to the particular accession number (Farina: paragraph [0017], “Incoming samples to be tested are identified, for example by bar coded indicia placed on the original sample container to identify, among other items, the patient's identity”, paragraph [0032], “incoming sample samples to be tested are typically contained in sample containers or tubes 36… Bar coded indicia on sample tubes 36 are scanned using a conventional bar code reader to determine, optionally among other items, a patient's identity”. The Examiner notes in combination with the accession number associated with the wells of Hadd, one of ordinary skill in the art would find it prima facie obvious to associate the bar code on the tube with the accession number of Hadd).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of invention, to include vials with an identifier corresponding to an accession number as taught by Farina with the use of containers and accession numbers to view test results as taught by Bauer, Hadd, Sayada and Mandler with the motivation of reducing errors in specimen handling (Farina: paragraphs [0002]-[0008]).

Regarding (New) claim 22, Bauer, Hadd, Sayada, Mandler and Farina teaches the limitations of claim 21, and further teaches wherein a second vial of the plurality of vials includes the identifier corresponding to the particular accession number, and wherein a repeated test occurs from a test instance outcome associated with the first vial and a test instance outcome associated with the second vial, such that a repeated test occurs with a single test instance of each of the first vial and second vial (Farina: paragraph [0017], “Two original aliquot portions of sample may aspirated from the original sample container, and in accord with one embodiment of the present invention, are dispensed into two separate wells in an aliquot array… If it becomes desirable to re-test or additionally test a patient's sample after tests on the first test sample are completed, for example to provide for reflex testing or in the event of repeating a test following an very abnormal analytical result, the aliquot array containing the original aliquot portions of sample is removed from the controlled environmental storage using the random-access environmental storage chamber of the present invention, test samples are aspirated from the appropriate well and are re-tested without operator intervention”, paragraph [0039], “a second sample aliquot portion may also be aspirated by aliquotting probe 44 from the sample and this second sample aliquot may be retained by analyzer 10 within a second well 49S of aliquot array 48 within environmental chamber 42 for sampling by sampling probe 33 and re-testing on analyzer 10”. The Examiner interprets when the repeated test occurs the wells with the same accession number for the patient from the same sample are used with only a single instance of each well, and teaches what is required of the claim under the broadest reasonable interpretation).
The motivation to combine is the same as in claim 21, incorporated herein.

Response to Arguments
Applicant’s arguments filed on 04 February 2022 have been fully considered but they are not persuasive. Applicant's arguments will be addressed below in the order in which they appear in the response filed on 04 February 2022.

Rejection under 35 U.S.C. § 103
Regarding the rejections of claims 1-19, the Examiner has considered the Applicant's arguments; however, the arguments are not persuasive as addressed herein. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
independent claim 1 has been amended to incorporate the elements of claims 2, 3, and 5… In the Office Action, it is alleged that Mandler discloses a user interface which displays a list of all of the test instances related to the test instance for which the repeated test icon is displayed… Thus, presumably any pending test which is a rerun of a previous test would populate when the rerun page is selected. Therefore, tests from multiple patients which are a rerun of a previous test may populate when the third (rerun) button is selected… claim I recites displaying "a list of all of the test instances related to the test instance for which the repeated test icon is selected." ( emphasis added). In Mandler, conversely, the third (rerun) button displays pending tests which are a rerun of a previous test. Thus, the button would cause the population of various unrelated pending tests which are reruns from previous tests. This list thus does not display "all of the test instances related to the test instance" as recited herein, at least because there is no discussion in Mandler that selecting the third (rerun) button would include displaying the original test (of which the rerun was performed). Instead, the Orders display in Mandler is presumably a function which only narrows which pending tests are reruns of previous tests, rather than identifying re-runs and displaying the results of related tests (such as the original test performed on the sample). As such, the GUI in Mandler fails to display all related tests… a user of the Mandler GUI would not gain the advantage of visualizing both the re-run test and the prior test which was re-run.

The Examiner respectfully disagrees.
	It is respectfully submitted, the claimed displaying a list of all related test instances to which repeated test icon is selected is taught by the functionality of Mandler (see above, but at least Column 11, lines 35-45 and Column 12, lines 15-45), in particular the Examiner notes the claim does not recite and the specification does not explicitly define what or how, test instances are being related, therefore under the broadest reasonable interpretation the Examiner interprets the functionality of the clicking of the icon as described above in Mandler teaches what is required of the claim under the broadest reasonable interpretation, as selection of the repeated test icon causes all of the repeated tests to be displayed and the repeated tests are related in at least that they are repeated tests, and therefore the claim is taught by Mandler.
	In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.E.L./Examiner, Art Unit 3626  


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626